Citation Nr: 1642382	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-19 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for hepatitis B in excess of 30 percent prior to November 1, 2016.  

2.  Entitlement to service connection for degenerative changes of the right knee.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bone disorder.

5.  Entitlement to service connection for a shoulder disorder.

6.  Entitlement to service connection for a leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to March 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was previously represented by an attorney.  In October 2014, the Veteran's attorney submitted a "Notice of Withdrawal as Counsel" to the Board.  In January 2015, the Board granted the attorney's request to withdraw as counsel.  The Board notes that the Veteran appointed Disabled American Veterans (DAV) as his representative in December 2014.  See December 2014 VA Form 21-22.  Accordingly, DAV is the Veteran's current representative of record.  

By way of procedural background, in a November 2011 rating decision, the RO denied the following claims: (1) an increased rating for hepatitis B in excess of 30 percent; (2) service connection for degenerative changes of the right knee; 
(3) service connection for hypertension; (4) service connection for a bone disorder; (5) service connection for a shoulder disorder; (6) service connection for a leg disorder; (7) service connection for cholesterol; (8) service connection for headaches; (9) reopening the claim for service connection for headaches; and 
(10) reopening the claim for service connection for a lumbar spine disorder.  

In December 2011, the Veteran filed a notice of disagreement with all the issues listed above, except for service connection for cholesterol.  The RO issued a statement of the case on the remaining 9 issues in June 2014.  Thereafter, in a June 2014 substantive appeal (VA Form 9), the Veteran's attorney indicated that the Veteran only wished to appeal the claims of (1) an increased rating for hepatitis B in excess of 30 percent; (2) service connection for degenerative changes of the right knee; (3) service connection for hypertension; (4) service connection for a bone disorder; (5) service connection for a shoulder disorder; and (6) service connection for a leg disorder.  As such, the Board has characterized the issues on appeal as reflected on the title page. 

Regarding the claim for an increased rating in excess of 30 percent for hepatitis B, the Board notes that the Veteran requested that his claim, in addition to the other claims on appeal, be withdrawn.  See Veteran's statement dated in December 30, 2014.  However, approximately one week later, in January 2015, the Veteran filed a new claim for hepatitis B.  This does not show a clear intention on the part of the Veteran to withdraw his claim for an increased rating for hepatitis B.  See also clarification letter from DAV dated in August 2016.  As such, the Board finds that the issue is currently on appeal and has not been withdrawn. 

Moreover, in an October 2015 rating decision, the RO proposed to reduce the Veteran's hepatitis B rating to 0 percent.  In an August 2016 rating decision, the Veteran's hepatitis B rating was decreased to 0 percent effective November 1, 2016.  The Veteran has not filed a notice of disagreement with the reduction of his disability rating.  As such, the reduction issue is not appeal.  Accordingly, the Board will only consider whether a rating in excess of 30 percent is warranted for hepatitis B for the period prior to November 1, 2016. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  On December 30, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran desired to withdraw his appeal for his service connection claims.

2.  There is no indication that the Veteran's hepatis B has resulted in daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  


CONCLUSIONS OF LAW

1.   The criteria for withdrawal of the appeal for service connection for degenerative changes of the right knee have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal for service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the appeal for service connection for a bone disorder have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of the appeal for service connection for a shoulder disorder have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of the appeal for service connection for a leg disorder have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for a rating in excess of 30 percent for hepatitis B prior to November 1, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7345 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204. 

In a December 2014 statement, the Veteran indicated that he wished to withdraw the appeal regarding the service connection claims.  In a separate statement, also dated in December 2014, the Veteran's representative (DAV) confirmed that the Veteran wished to withdraw his appeal regarding the service connection claims currently on appeal.  On the other hand, in an August 2016 statement, DAV indicated that the appeal regarding a higher rating for hepatitis B should be continued.  As such, the Board finds that the Veteran has withdrawn this appeal regarding the service connection issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in September 2011 that informed him of the requirements needed to establish increased ratings for hepatitis B.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded an adequate examination on the issue of increased rating for service-connected hepatitis B.  VA provided the Veteran with  examinations in October 2011 and October 2015.  The Veteran's history was taken and a complete examination was conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of increased rating for service-connected hepatitis B.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating for Hepatitis B

The Veteran's hepatis B disability has been rated under Diagnostic Code 7345 which provides ratings for chronic liver disease without cirrhosis (including hepatitis B).  38 C.F.R. § 4.114, Diagnostic Code 7345.

By way of procedural background, the Board noted that the Veteran was initially granted service connection for hepatitis B in a May 2002 rating decision.  The Veteran subsequently filed a claim for increase in June 2011.  In a November 2011 rating decision, the RO continued the 30 percent disability rating.  In December 2011, the Veteran filed a notice of disagreement and the RO issued a statement of the case in June 2014.  The Veteran filed a substantive appeal in June 2014.

In an October 2015 rating decision, the RO proposed to reduce the Veteran's rating to 0 percent.  In an August 2016 rating decision, the Veteran's hepatitis B rating was decreased to 0 percent effective November 1, 2016.  The Veteran has not filed a notice of disagreement with the reduction of his disability rating.  As such, that issue is not appeal.  Accordingly, the Board will only consider whether a rating in excess of 30 percent is warranted for hepatitis B for the period prior to November 1, 2016. 

Under Diagnostic Code 7345, chronic liver disease that is nonsymptomatic is rated noncompensable (i.e., 0-percent) disabling.  A 10 percent evaluation is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent evaluation contemplates daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent evaluation is assigned in cases of daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent evaluation is warranted for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  

A 100 percent evaluation is assigned in cases of near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

Note (1) in Diagnostic Code 7345 provides that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  (See 38 C.F.R. 
§ 4.14, VA's anti-pyramiding regulation.). 

Note (2) in Diagnostic Code 7345 indicates that an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  And Note (3) in Diagnostic Code 7345 indicates that Hepatitis B infection must be confirmed by serologic testing in order to evaluate it under Diagnostic Code 7345.
The evidence includes an October 2011 VA examination.  During the evaluation, the Veteran reported that he experiences right abdominal pain when he tries to cut the grass or do yard work.  The examiner indicated that the Veteran had fatigue, nausea, and intermittent right upper quadrant pain associated with his hepatitis B disability.  It was further noted that the Veteran had less than 1 week of incapacitating episodes over the past 12 months as a result of his hepatitis B disability.  After conducting laboratory testing, however, the examiner noted that there was no evidence of hepatis B from 2005 to the present.  Based on the current laboratory findings, there was no evidence of hepatis A, B, or C.    

The Veteran was afforded a VA examination in October 2015.  During the evaluation, it was noted that the Veteran did not have any signs or symptoms attributable to chronic or infectious liver disease.  He also had not had any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to the liver conditions during the past 12 months.  The examiner also indicated that, per the lab results conducted during the evaluation, there was no indication of viral infection from Hepatitis B and Hepatitis B antigens were negative on numerous occasions.  In sum, the lab results did not support a diagnosis of acute or chronic Hepatitis B.  Instead, the examiner indicated that, per the lab results obtained on numerous occasions, the Veteran was actually immune to hepatitis.

Upon review of all the evidence of record, lay and medical, the Board finds that a rating in excess of 30 percent for hepatitis B is not warranted for the rating period prior to November 1, 2016.

There is no indication that the Veteran's hepatis B has resulted in daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly during the appeal period.  Further, his incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) have not been shown to have a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  Instead, it appears that the Veteran is immune to hepatis.  

For these reasons, the Board finds that rating in excess of 30 percent for hepatitis B is not warranted for the rating period prior to November 1, 2016.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 
The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his hepatitis B is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying a higher rating the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disability, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 


ORDER

Service connection for degenerative changes of the right knee is dismissed.

Service connection for hypertension is dismissed.

Service connection for a bone disorder is dismissed.

Service connection for a shoulder disorder is dismissed.

Service connection for a leg disorder is dismissed.

The criteria for a rating in excess of 30 percent for hepatitis B prior to November 1, 2016 is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


